I think that the Railroad Commission of the State of Florida has no power under its rules to require the Atlantic Coast Line Railroad Company to make application to and obtain permission from the Railroad Commission to lawfully discontinue the service afforded by interstate trains which is made the subject of the bill of complaint in this case. The injunction therefore was improper and should be dissolved. It may be proper to allow the bill to be amended to present a case within the *Page 294 
power of the Commission to require application for permission to abandon a local or interstate service.